DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of K13 palmitate xenin and Alzheimer’s in the reply filed on 20 Sept, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to examine the claims in their entirety.  This is not found persuasive because applicants have not demonstrated this.
Applicant argues the two parts of the election of species requirement separately.  For the xenin derivative, applicant argues that the analogs of claims 23-25 represent similar structures and function. The issue with that is that this is not correct.  The claims are drawn to a method using a peptide analogue of xenin.  Applicants have not defined analogue, so the dictionary definition (a chemical compound that is structurally similar to another, Merriam Webster online dictionary); this allows for quite a bit of modification, esp as “similar” is not defined.  This allows for insertions/deletions/substitutions of amino acids, meaning that a search for the human xenin sequence would miss relevant literature.  Thus, it will require multiple searches.  This is in addition to the fact that at least some of the withdrawn claims do not even use xenin; note claim 32 and claims dependent on it.
Applicant next argues that there is a common etiology among neurological disorders. This is incorrect.  Applicant points to a small number of papers suggesting that protein misfolding plays a role in some neurological disorders.  However, it states nothing about such neurological disorders as sciatica (caused by a pinched nerve) or peripheral neuropathy (possibly due to chemical damage to nerves).  It is also noted that treatments for one disorder do not help with others.  L-dopa is not provide Lazarus moments with Alzheimer’s patients, like it has the potential to do with Parkinson’s sufferers, for example.  Furthermore, the etiology of many of these disorders is unknown and, at best speculative.  Morris et al (Curr. Neurol. Neurosci. Rep. (2012) 12(5) p520-527) discusses that, .
The requirement is still deemed proper and is therefore made FINAL.

Applicants have elected a xenin analog with a palmitic acid attached to K13 to treat Alzheimer’s disease.  A search was conducted for this invention, and references rendering it obvious were found.  As a result, claims 23-27, 29-31, 42, 43, and 45 were examined and claims 28, 32-40, and 44 were withdrawn from consideration.

Claims Status
Claims 23-45 are pending.
Claims 28 and 38 have been amended.
Claims 42-45 are new.
Claims 28, 32-40, and 44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 Sept, 2021.

Drawings
The drawings are objected to because many of the drawings are relying on color or texture to differentiate, which are not interpretable in the low-resolution black and white images in the file wrapper.  In addition, the drawings refer to polypeptides, but do not give SEQ ID numbers.  The MPEP states that "It should be noted that when a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the sequence listing and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or the brief description of the drawings” (MPEP 2422.02).    Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

Specification
The disclosure is objected to because of the following informalities: The specification lists polypeptides and their sequence, but does not have the appropriate SEQ ID numbers with the peptides; note the end of the 2nd page, for example.  The MPEP states that "37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application” (MPEP 2422.03)..  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 23-27, 29, 30, 43, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for Alzheimer’s disease, does not reasonably provide enablement for other disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is ‘undue.’  These factors include, but are not limited to:  1) the breadth of the claims; 2) the nature of the invention; 3) the state of the prior art; 4) the level of one of ordinary skill; 5) the level of predictability in the art; 6) the amount of direction provided by the inventor; 7) the existence of working examples; and 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure” (MPEP 2164.01(a).
1 and 2) the breadth of the claims the nature of the invention:  Applicants are claiming a method of treating neurological disorders comprising administering a xenin analog.  Dependent claims describe a subset of unrelated neurological disorders (Alzheimer’s, Creutzfeldt-Jacob disease, Huntington’s disease, and Parkinson’s).  Please note that neurological disorder includes such disorders as subdural hematoma, brain tumors, and epilepsy.  Furthermore, it is not limited to the central nervous system, so includes such disorders as peripheral neuropathy and Bell ’s palsy.
3) the state of the prior art:  It is known in the art that Alzheimer’s disease is a black box.  The webpage RadiologyInfo.org (https://www.radiologyinfo.org/en/info/alzheimers, downloaded 5 Oct, 2021) teaches that in Alzheimer’s disease, large numbers of neurons stop functioning and die, causing loss of brain function (1st page, 3d paragraph) and the cause is unknown (1st page, 4th paragraph).  Please note that this reference is dated well after applicant’s priority date.
Myers (NeuroRx (2004) I p255-262) teaches that Huntington’s disease is caused by many repeats of the CAG triplet in the HD gene (p255, 2nd column, 2nd paragraph).  In other words, a polyglutamate segment is 
The Cleveland clinic’s webpage on Parkinson’s disease (https://my.clevelandclinic.org/health/diseases/8525-parkinsons-disease-an-overview, downloaded 5 Oct, 2021) teaches that Parkinson’s disease is caused by the death of nerve cells in the substantia nigra, causing a loss of dopamine production (4th page, 1st paragraph).  Problems with movement are hallmarks of this disorder, with loss of mental ability only occurring in the latest stage (7th and 8th pages).  It is treated with dopamine prodrug (10th page, 3d paragraph), drugs that inhibit dopamine breakdown or mimic dopamine (p11 and 12).  There is no evidence that such therapy provides any help in Alzheimer’s disease.
4) the level of one of ordinary skill:  The level of skill in the art is high.
5) the level of predictability in the art:  As noted above, Alzheimer’s disease is a black box, as is neurodegenerative diseases in general.  This leads to a low level of predictability in the art.
6 and 7) the amount of direction provided by the inventor and the existence of working examples:  Applicants have experiments in a rodent model of Alzheimer’s disease and other experiments in wild type mice.  Most of the experiments with wild type mice do not show statistical significance, and the practical significance of what is shown is not clear.  
8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure:  Applicants have claimed a method of treating a diverse disorders linked only by something wrong in the nervous system.  This is an area that is not well understood, but it is clear that the etiology of the disorders is different (although there may be similarities).  All of applicant’s data is for a rodent model of Alzheimer’s disease and wild type mice, and it is not clear that the wild type mice data shows any real benefit.  Thus, it will take undue experimentation to use the invention beyond treatment of Alzheimer’s disease.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 23, and claims dependent on it, require a xenin analogue.  Applicants have not defined “analogue,” so the dictionary definition (a chemical compound that is structurally similar to another, Merriam Webster online dictionary) must be relied upon.  However, that definition doesn’t suggest how similar, or similar in what ways.  This makes it impossible to determine how much the native xenin sequence can be modified and still be considered an analogue.  Thus, the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27, 29-31, 42, 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al (Curr. Neurol. Neurosci. Rep. (2012) 12(5) p520-527) in view of Gault et al (Acta Diabetol. (2005) 52 p461-471, cited by applicants).

	Morris et al discuss insulin as a treatment for Alzheimer’s disease (title).  There are deficiencies in the insulin pathway in this disorder suggesting that increased insulin levels will provide a benefit (6th page, 2nd and 3d paragraphs).  IV and nasally administered insulin has proven to provide benefits to sufferers of this disorder (3d page, 2nd through 4th paragraphs).  While one clinical trial for an insulin sensitizer failed (4th page, 4th paragraph, continues to 5th paragraph), a different sensitizer shows benefits in small scale studies (5th page, 2nd paragraph).  
	The difference between this reference and the instant claims is that this reference does not use a xenin analog.
	Gault et al discuss xenin-25[Lys13PAL] as a long lasting antidiabetic medicine (title).  Please note that this is applicant’s elected xenin analog.  The reference studies the effects of this analog, at 25 nmol/kg dose, in diabetic mice (abstract).  This lead to improvements in nutrient stimulated insulin concentrations (abstract).  This reference teaches that applicant’s elected species will increase endogenous levels of the therapy that Morris et al states will help in Alzheimer’s disease.
	Therefore, it would be obvious to treat the Alzheimer’s disease of Morris et al with the xenin-25[Lys13PAL] of Gault et al, to increase the insulin levels which Morris et al states will provide a benefit in that disorder.  As Gault et al show increases in insulin levels with this therapy, an artisan in this field would attempt this therapy with a reasonable expectation of success.
	Morris et al and Gault et al render obvious using a xenon analog to treat Alzheimer’s disease, rendering obvious claims 23, 30, and 31.
	Gault et al uses xenin-25[Lys13PAL], rendering obvious claims 24-27, 42, 43, and 45.
	Gault et al uses a dose of 20 nmol/kg, rendering obvious claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658